Citation Nr: 1045428	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye/vision disorder, 
claimed as blurred vision.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 
1966, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the RO in Houston, Texas 
that in pertinent part, denied service connection for bilateral 
hearing loss, type II diabetes mellitus, hypertension, heart 
murmur, erectile dysfunction, and a vision disability (claimed as 
blurred vision).  The Veteran initially requested a Board 
hearing, but by a statement dated in April 2009, he withdrew his 
hearing request.

The issues of service connection for bilateral hearing loss, a 
heart murmur, diabetes mellitus, erectile dysfunction, and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have an eye/vision disorder as a result of 
his active service.


CONCLUSION OF LAW

An eye/vision disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  The Board notes 
that a VA examination has not been scheduled with respect to the 
eye disability claim. However, in the absence of a disease, 
injury or event in service and a current condition, a VA 
examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Analysis

Service Connection for an Eye/Vision Disorder 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that on entrance medical 
examination in September 1962, the Veteran's distant vision was 
20/20 bilaterally, and his near vision was 20/20 bilaterally.  In 
October 1964, he was treated for a foreign body in his left eye; 
the foreign body was removed.  In June 1965 he was treated for 
complaints of a piece of dirt in his left eye; a physical 
examination was negative.

On separation medical examination in April 1966, the Veteran's 
distant vision was 20/20 bilaterally, and his near vision was 
20/20 bilaterally.  His eyes were clinically normal on 
examination.  The examiner noted that the Veteran wore glasses 
for reading only.  In a separation Report of Medical History, the 
Veteran denied a history of eye trouble, and reported a history 
of wearing glasses.  Service treatment records are negative for 
diagnosis of an eye disorder.

The Veteran contends that he incurred blurred vision in January 
2002, and that he was treated for this condition by Dr. M.  
Private medical records from Dr. M. are on file, and are negative 
for such a condition.  In fact, post-service medical records are 
entirely negative for a diagnosis of an eye disorder or for 
treatment of blurred vision.  

There is no medical evidence demonstrating that the Veteran has 
any current eye/vision disorder.  The Board notes that a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has 
contended that he has blurred vision, service connection for an 
eye/vision disorder is not warranted in the absence of proof of a 
current disability.

Moreover, the law provides that refractive errors of the eyes are 
congenital or developmental defects and are not a disease or 
injury within the meaning of applicable legislation.  In the 
absence of superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia, and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractive errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability. See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990).  Thus, even if the medical evidence demonstrated 
that the Veteran currently has myopia, presbyopia, or 
astigmatism, such disorders are not capable of service 
connection.

The Board finds that the medical evidence as a whole does not 
show that the Veteran currently has an eye/vision disorder that 
is related to service.

In summary, the record fails to show competent and probative 
evidence of an eye/vision disorder and the preponderance of the 
evidence is against a finding that this claimed condition is due 
to or aggravated by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

Service connection for an eye/vision disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for bilateral hearing 
loss and a heart murmur.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service personnel records reflect that the Veteran served in 
Vietnam from July 1965 to July 1966, and that his primary 
military occupational specialty was that of an administrative 
specialist.  The Veteran contends that he has bilateral hearing 
loss as a result of noise exposure during his service in the Air 
Force.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect that on entrance examination in 
September 1962, audiometric testing revealed right ear decibel 
thresholds of 30, 30, 15, 15, and 5, and left ear decibel 
thresholds of 30, 20, 15, 20, and 25, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz (converted 
to present standards).  Audiometric testing on separation 
examination in April 1966 revealed right ear decibel thresholds 
of 25, 20, 20, 15, and 35, and left ear decibel thresholds of 25, 
20, 10, 15, and 25, at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 hertz (converted to present standards).

At an October 2007 VA audiometric examination, the Veteran 
reported that he had hearing loss beginning about 10 years ago.  
He said that his hearing loss might have begun earlier in the 
right ear.  He related that he served as an administrative clerk 
in the Air Force, that he was stationed 50 yards from the flight 
line for three years without the use of hearing protection, and 
that his office window was usually open.  He also reported 
serving in Vietnam for one year where he flew flare missions and 
was exposed to mortar fire approximately 6-7 times.  The Veteran 
also reported the following noise exposure after service:  
working in a machine shop/tool room attendant for 27 years with 
hearing protection.

The examiner diagnosed profound sensorineural hearing loss in the 
right ear, and normal hearing in the left ear through 500 hertz, 
with mild to profound sensorineural hearing loss from 1000 to 
4000 hertz.  The examiner noted that the Veteran's claims file 
and service treatment records indicated normal hearing 
bilaterally at induction and a mild hearing loss at 4000 and 6000 
hertz only in the right ear, and normal hearing in the left ear 
at separation.  She opined that since the Veteran had normal 
hearing in the left ear at induction and separation, his left ear 
hearing loss was less likely as not due to noise exposure during 
military service.  She opined that while the Veteran had mild 
hearing loss at 4000 and 6000 hertz in the right ear at 
separation, it was unlikely that the profound hearing loss in his 
right ear today was a result of noise exposure during military 
service.  The examiner opined that an ear, nose and throat (ENT) 
examination was necessary to investigate the etiology of the 
Veteran's profound right ear hearing loss.  

Such an ENT examination was not done.  As a result, the Board 
finds that another VA examination is necessary to adjudicate the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Moreover, the examiner's opinion regarding the etiology of left 
ear hearing loss is based, at least in part, on the "normal" in-
service audiogram findings in the left ear.  However, the Board 
notes that the Veteran's service working near the flight line in 
the Air Force clearly exposed him to acoustic trauma, and the 
requirements for service connection for hearing loss as defined 
in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

Under these circumstances the Board finds that the October 2007 
VA examination is inadequate, particularly in light of the fact 
that the recommended ENT examination was not done, and another VA 
medical opinion is necessary to determine whether the Veteran's 
current bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

As to the Veteran's claim for service connection for a heart 
murmur, the Veteran essentially contends that this condition is 
due to his diabetes mellitus, and he asserts that the heart 
murmur began in March 2005.  Recent private medical records 
reflect that he has been diagnosed with a heart murmur.  As the 
issue of entitlement to service connection for diabetes mellitus 
is being remanded in this decision, the Board finds that the 
issue of service connection for a heart murmur is inextricably 
intertwined with the issue of service connection for diabetes 
mellitus, and the Board thus defers adjudication of the claim for 
service connection for a heart murmur.  In light of the Veteran's 
contentions, the RO should provide the Veteran with notice of 38 
C.F.R. § 3.310.  38 U.S.C.A. § 5103(a).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

In its December 2007 rating decision, the RO denied service 
connection for diabetes mellitus, type II, including as due to 
herbicide exposure; erectile dysfunction, claimed as due to 
diabetes mellitus; and hypertension.  In a January 2008 statement 
entitled "Notice of Appeal," the Veteran said he wanted to 
appeal the RO's decision as to a number of issues, including 
service connection for diabetes mellitus, erectile dysfunction, 
and hypertension.  The Board finds that that statement is a 
timely notice of disagreement as to these issues.

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The claims for service connection for type II 
diabetes mellitus, erectile dysfunction and hypertension are 
being remanded for issuance of a statement of the case and to 
give the Veteran the opportunity to complete an appeal as to 
these three issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case to the Veteran, addressing the issue 
of service connection for type II diabetes 
mellitus, including as due to herbicide 
exposure; erectile dysfunction, claimed as 
due to diabetes mellitus; and hypertension, 
including as due to herbicide exposure.  The 
Veteran must be advised of the time limit in 
which he may file a substantive appeal. 38 
C.F.R. § 20.302(b).  Then, only if an appeal 
is timely perfected, should these issues be 
returned to the Board for further appellate 
consideration, if otherwise in order.

2.  The RO/AMC should provide the Veteran 
with updated notice regarding his claims for 
both direct and secondary service connection, 
including notice of 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond.

3.  The RO/AMC should attempt to obtain any 
additional VA or private medical records 
regarding treatment for hearing loss or a 
heart murmur that are not already of record, 
and associate them with the file.

4.  The RO/AMC should obtain a VA medical 
opinion to determine the current nature and 
likely etiology of the current bilateral 
hearing loss.  Both an ENT examination and an 
audiological examination must be performed.  
The claims folder should be made available to 
the medical professionals for review.  The 
examiner(s) are requested to review all 
pertinent records associated with the claims 
file, including service treatment records.

Based on the review of the record, the 
medical professional(s) should answer the 
following question:

Is it at least as likely as not (i.e., there 
is a 50 percent or greater probability) that 
any currently demonstrated hearing loss is 
causally related to the Veteran's active duty 
service, to include noise exposure?

A rationale for all opinions expressed should 
be provided.

5.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case (SSOC), 
the RO must readjudicate the Veteran's 
claims.  If the claims remain denied, the RO 
should issue a SSOC and provide the Veteran 
and his representative with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


